60V-IS
                                   ELECTRONIC RECORD




C0A#       07-14-00038-CR                           OFFENSE:        37.1


           Priscilla Sanders v. The State of
STYLE:     Texas                                    COUNTY:         Swisher

COA DISPOSITION:         REVERSED/RENDER            TRIAL COURT: 242nd District Court


DATE: 03/18/2015                     Publish: YES   TC CASE #:      B-4475-12-12




                          IN THE COURT OF CRIMINAL APPEALS



          Priscilla Sanders v. The Stat:e of
STYLE:    Texas                                                            CaO^'/S
            SPA'S                       Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                      DATE:

         KlfylJDlA.                                      JUDGE:

DATE:              ^I^LpIiS                              SIGNED:                        PC:

JUDGE:       YJiA) (jUAJAs^                              PUBLISH:                       DNP:

UlOAu.y U)$uJLd C^d
                                                                                        MOTION FOR

                                                      REHEARING IN CCA IS:

                                                      JUDGE:




                                                                              ELECTRONIC RECORD